Exhibit 10.6

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made as of February 10,
2017 by and among iFresh Inc., Delaware corporation (including any successor in
interest of the Company or other entity that issues Registrable Securities (as
defined herein) the “Company”), and the persons listed on Schedule A attached
hereto (each an “Investor,” and collectively, the “Investors”).

 

RECITALS

 

WHEREAS, pursuant to the Merger Agreement dated July 25, 2016 by and among
E-compass Acquisition Corp., a Cayman Islands exempted company, the Company,
iFresh Merger Sub Inc., a Delaware corporation and wholly-owned subsidiary of
the Company, NYM Holding, Inc., a Delaware corporation (“NYM”), the stockholders
of NYM, and Long Deng, an individual, as the representative of the stockholders
(the “Purchase Agreement”), the Company will be issuing certain of the Company’s
common stock (the “Common Stock”) to certain persons.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants and
agreements set forth herein, the Company and the Investors hereby agree as
follows:

 

AGREEMENT

 

1. Registration Rights.

 

1.1 Definitions. For purposes of this Section 1:

 

(a) Holder. For purposes of this Section 1 and Section 2 hereof, the term
“Holder” or “Holders” means any person or persons owning of record Registrable
Securities and any affiliate or any permitted transferee or assignee of record
of such Registrable Securities; provided, however, that for purposes of this
Agreement, a record holder of any securities convertible or exercisable into
such Registrable Securities shall be deemed to be the Holder of such Registrable
Securities.

 

(b) Registration. The terms “register,” “registered,” and “registration” refer
to a registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement.

 

(c) Registrable Securities. The term “Registrable Securities” means: (i) any and
all shares of Common Stock (including shares of Common Stock underlying
securities exercisable for or convertible into Common Stock) beneficially owned
by the person signatory hereto on the date hereof as specified on Schedule A
hereto (collectively, the “Securities”), (ii) any securities issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, in
exchange for or in replacement of, the Securities, provided, that any of the
foregoing securities shall cease to be Registrable Securities upon the earliest
to occur of the following: (A) a sale pursuant to an effective Registration
Statement; (B) a sale pursuant to Rule 144 or any similar provision then in
force under the Securities Act (in which case, only such security sold shall
cease to be a Registrable Security); (C) eligibility for sale without current
public information requirements and volume or manner of sale restrictions; or
(D) when such securities shall cease to be outstanding.

 



 1 

 

 

(d) Registration Statement. The term “Registration Statement” shall mean any
registration statement of the Company filed under the Securities Act that covers
the resale of any of the Registrable Securities pursuant to the provisions of
this Agreement, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all material incorporated
by reference in such Registration Statement.

 

(e) Securities Act. The term “Securities Act” means the Securities Act of 1933,
as amended.

 

(f) SEC. The term “SEC” means the United States Securities and Exchange
Commission.

 

1.2 Piggyback Registrations. The Company shall notify all Holders of Registrable
Securities in writing at least fifteen (15) calendar days prior to filing any
registration statement under the Securities Act for purposes of effecting an
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding registration statements relating to (i) any employee
benefit plan or (ii) a corporate reorganization, merger or acquisition) and will
afford each such Holder an opportunity to include in such registration statement
all or any part of the Registrable Securities then held by such Holder. Each
Holder desiring to include in any such registration statement all or any part of
the Registrable Securities held by such Holder shall, within seven (7) calendar
days after receipt of the above-described notice from the Company, so notify the
Company in writing, and in such notice shall inform the Company of the number of
Registrable Securities such Holder wishes to include in such registration
statement. If a Holder decides not to include all of its Registrable Securities
in any registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.

 

(a) Underwriting. If a registration statement under which the Company gives
notice under this Section 1.2 is for an underwritten offering, then the Company
shall so advise the Holders of Registrable Securities. In such event, the right
of any such Holder’s Registrable Securities to be included in a registration
pursuant to this Section 1.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their Registrable Securities through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriter or underwriter(s) selected by the Company for such
underwriting. Notwithstanding any other provision of this Agreement, if the
managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation of the number of shares to be underwritten, then the
managing underwriter(s) may exclude shares (including Registrable Securities)
from the registration and the underwriting, and the number of shares that may be
included in the registration and the underwriting shall be allocated, first, to
any person that exercised demand registration rights in connection with such
registration, second, the Company, and third, to all holders of Company
securities having piggyback registration rights (including Holders of
Registrable Securities) requesting inclusion of their securities in such
registration statement on a pro rata basis based on the total number of
securities for which registration was requested. If any Holder disapproves of
the terms of any such underwriting, such Holder may elect to withdraw therefrom
by written notice to the Company and the underwriter, delivered at least ten
(10) business days prior to the effective date of the registration statement.
Any Registrable Securities excluded or withdrawn from such underwritten offering
shall be excluded and withdrawn from such registration.

 



 2 

 

 

(b) Company Termination of Registration. The Company reserves the right to
terminate any registration under this Section 1.2 at any time and for any reason
without liability to any Holder.

 

1.3 Expenses. All expenses incurred in connection with each registration,
including without limitation all registration and qualification fees, printers’
and accounting fees, and fees and disbursements of counsel for the Company,
costs associated with clearing the Registrable Securities for sale under
applicable state securities laws and listing fees (but excluding underwriters’
discounts and commissions and fees and expenses for counsel to the Holders),
shall be borne by the Company.

 

1.4 Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities under this Agreement, the Company shall, as
expeditiously as reasonably possible:

 

(a) provide copies to and permit counsel designated by the Holders to review
each Registration Statement and all amendments and supplements thereto no fewer
than five (5) calendar days prior to their filing with the SEC;

 

(b) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by them that are
included in such registration;

 

(c) use its best efforts to register and qualify the Registrable Securities
covered by such Registration Statement under such other securities laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such jurisdictions;

 

(d) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering (it being understood and agreed
that, as a condition to the Company’s obligations under this clause (d), each
Holder participating in such underwriting public offering shall also enter into
and perform its obligations under such an agreement);

 

(e) as soon as reasonably practicable (but within at least one business day)
notify each Holder of Registrable Securities covered by such Registration
Statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing; and

 

 3 

 



 

(f) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed.

 

1.5 Furnish Information. the Company may require each selling Holder to furnish
to the Company information regarding such Holder and the distribution of such
Registrable Securities as is required by law or the SEC to be disclosed in such
Registration Statement, prospectus, or any amendment or supplement thereto, and
the Company may exclude from such registration the Registrable Securities of any
such Holder who unreasonably fails to furnish such information within a
reasonable time after receiving such request.

 

1.6 Indemnification. In the event any Registrable Securities are included in a
registration statement under Section 1.22 hereof:

 

(a) By the Company. the Company will indemnify and hold harmless each Holder and
its partners, officers and directors, employees and agents, successors and
assigns and each other person, if any, who controls such Holder within the
meaning of the Securities Act of, any underwriter (as defined in the Securities
Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Securities Act or the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”):

 

(i) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;

 

(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or

 

(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any federal or state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any federal or state
securities law in connection with the offering covered by such registration
statement;

 



 4 

 

 

and the Company will reimburse each such Holder, partner, officer or director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them in connection with defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this subsection 1.6(a) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company, nor shall the Company be liable in any such
case for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, director, underwriter
or controlling person of such Holder specifically for inclusion in such
Registration Statement or prospectus or amendment or supplement thereto or (2)
in the case of an occurrence of an event of the type specified in Section
1.4(e), the use by such Holder of an outdated or defective prospectus in such
Registration Statement after the Company has notified such Holder in writing
that the prospectus is outdated or defective and prior to the receipt by such
Holder of an advice or an amended or supplemented prospectus, but only if and to
the extent that following the receipt of the advice or the amended or
supplemented prospectus the misstatement or omission giving rise to such loss
would have been corrected. The Company shall notify the Holders promptly of the
institution, threat or assertion of any proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.

 

(b) By Selling Holders. Each selling Holder, severally but not jointly, will
indemnify and hold harmless the Company, each of its directors, each of its
officers who have signed the registration statement, each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter
against any losses, claims, damages or liabilities (joint or several) to which
the Company or any such director, officer, controlling person, underwriter may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder in writing
specifically for inclusion in such Registration Statement or prospectus or
amendment or supplement thereto; and each such Holder will reimburse any legal
or other expenses reasonably incurred by the Company or any such director,
officer, controlling person, underwriter or other Holder, partner, officer,
director or controlling person of such other Holder in connection with defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this subsection 1.6(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder, which consent
shall not be unreasonably withheld; and provided further, that the total amounts
payable in indemnity by a Holder under this subsection 1.6(b) in respect of any
Violation shall not exceed the net proceeds received by such Holder upon the
sale of the Registrable Securities included in the Registration Statement of
which such Violation arises.

 

(c) Notice. Promptly after receipt by an indemnified party under this Section
1.66 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 1.66, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if (1) the indemnifying party has agreed in writing
to pay such fees and expenses; and (2) the indemnifying party shall have failed
promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such indemnified party in any such proceeding; or (3)
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflict of
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
1.66.

 



 5 

 

 

(d) Contribution. If the indemnification provided for in this Section 1.66 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any losses, claims, damages or liabilities referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder exceed the net proceeds received by such Holder upon the sale
of the Registrable Securities included in the Registration Statement relating to
which such Violation arises.

 

(e) Survival. The obligations of the Company and Holders under this Section 1.66
shall survive the completion of any offering of Registrable Securities in a
registration statement, and otherwise.

 

1.7 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of the
Registrable Securities to the public without registration, after such time as a
public market exists for the Common Stock, the Company agrees to use
commercially reasonable efforts to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the first registration under the Securities Act filed by the
Company for an offering of its securities to the general public; and

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements).

 



 6 

 

 

2. General Provisions.

 

2.1 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, deposited in the international air mail postage prepaid,
or sent by facsimile or e-mail when receipt is electronically confirmed

 

(i) if to an Investor, as set forth below Investor’s name on the signature page
of this Agreement; and

 

(ii)  if to the Company, to the address set forth below:

 

iFresh Inc.

7 Times Square

New York, NY 10036

Attention: Richard Xu

Telecopy: 646-912-8918

 

Any party hereto (and such party’s permitted assigns) may by notice so given
change its address for future notices hereunder. Notice shall be deemed
conclusively given when personally delivered or sent in the manner set forth
above.

 

2.2 Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and each of the Investors beneficially owning Registrable
Securities.

 

2.3 Entire Agreement. This Agreement, together with all the exhibits hereto,
constitutes and contains the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties respecting the subject matter hereof.

 

2.4 Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the internal laws of the State of New York, excluding that
body of law relating to conflict of laws and choice of law that would result in
the application of the substantive law of another jurisdiction.

 

2.5 JURISDICTION; SERVICE; WAIVERS. ANY ACTION OR PROCEEDING IN CONNECTION WITH
THIS AGREEMENT MAY BE BROUGHT IN A COURT OF RECORD OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK. THE PARTIES TO THIS AGREEMENT HEREBY CONSENT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS OF THE STATE OF NEW YORK, AND SERVICE OF
PROCESS MAY BE MADE UPON THE PARTIES TO THIS AGREEMENT BY MAILING A COPY OF THE
SUMMONS AND ANY COMPLAINT TO SUCH PERSON, BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, AT ITS ADDRESS TO BE USED FOR THE GIVING OF NOTICES
UNDER THIS AGREEMENT. BY ACCEPTANCE HEREOF, THE PARTIES HERETO EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OR
MAINTAINING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTION.

 



 7 

 

 

2.6 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision(s) shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

 

2.7 Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any person, other than the parties hereto and their successors and
assigns, any rights or remedies under or by reason of this Agreement.

 

2.8 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, the successors and permitted assigns of
the parties hereto.

 

2.9 Captions. The captions to sections of this Agreement have been inserted for
identification and reference purposes only and shall not be used to construe or
interpret this Agreement.

 

2.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

2.11 Costs and Attorneys’ Fees. In the event that any action, suit or other
proceeding is instituted concerning or arising out of this Agreement or any
transaction contemplated hereunder, the prevailing party shall recover all of
such party’s costs and reasonable attorneys’ fees incurred in each such action,
suit or other proceeding, including any and all appeals or petitions therefrom.

 

2.12 Adjustments for Stock Splits and Certain Other Changes. Wherever in this
Agreement there is a reference to a specific number of shares of Common Stock,
then, upon the occurrence of any subdivision, combination or stock dividend of
such class or series of stock, the specific number of shares so referenced in
this Agreement shall automatically be proportionally adjusted to reflect the
effect on the outstanding shares of such class or series of stock by such
subdivision, combination or stock dividend.

 

2.13 Aggregation of Stock. All shares deemed to be “beneficially owned” (as such
term is defined under Rule 13d-3 of the Securities Exchange Act of 1934, as
amended) by any entity or person, shall be aggregated together for the purpose
of determining the availability of any rights under this Agreement.

 



 8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.

 



  IFRESH INC.         By: /s/ Richard Xu   Name: Richard Xu   Title: CEO

 



 9 

 

 



OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

  





    [Print Name of Investor]   [Name of Co-Investor, if applicable]      
[ex10vi_001.jpg]    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

       

Facsimile No:                                                    

       

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    

  



Counterpart Signature Page to Registration Rights Agreement

 

 10 

 



 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

  

Faming Lin

    [Print Name of Investor]   [Name of Co-Investor, if applicable]       Faming
Lin    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

     

20214 45TH ROAD

 

Facsimile No:                                                    

     

BAYSIDE, NY 11361

 

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    



 

 





 11 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 



Shengbao Zhang

    [Print Name of Investor]   [Name of Co-Investor, if applicable]      
Shengbao Zhang    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

     

5020 210 STREET

 

Facsimile No:                                                    

     

BAYSIDE, NY 11364

 

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    

 



 12 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 

Yongguang Li

    [Print Name of Investor]   [Name of Co-Investor, if applicable]      
Yongguang Li    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

     

104-44 41ST AVE 2FLR

 

Facsimile No:                                                    

     

CORONA NY 11368

 

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    

 



 13 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 

Tongrui Huang

    [Print Name of Investor]   [Name of Co-Investor, if applicable]      
Tongrui Huang    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

     

41-70 MAIN ST B3209

 

Facsimile No:                                                    

     

FLUSHING, NY 11355

 

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    

  



 14 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 

Xin Wu

    [Print Name of Investor]   [Name of Co-Investor, if applicable]       Xin Wu
   

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

     

231 MCCLOUD DRIVE

 

Facsimile No:                                                    

     

FORT LEE. NJ 07024

 

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    

 

 15 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 

Mei Deng

    [Print Name of Investor]   [Name of Co-Investor, if applicable]       Mei
Deng    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

     

3 HATHAWAY LN

 

Facsimile No:                                                    

     

MANHASSET NY 11303

 

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    

 



 16 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 

Mingzhe Zhang

    [Print Name of Investor]   [Name of Co-Investor, if applicable]      
Mingzhe Zhang    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

     

5733 226TH STREET

 

Facsimile No:                                                    

     

OAKLAND GARDEN, NY 11364



 

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    

 

 17 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 

Yi Fei Ling

    [Print Name of Investor]   [Name of Co-Investor, if applicable]       Yi Fei
Ling    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

      15050 21ST AVE  

Facsimile No:                                                    

      WHITESTONE, NY 11357



 

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    

 

 18 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 

Xiaodan Wu     [Print Name of Investor]   [Name of Co-Investor, if applicable]  
    Xiaodan Wu     [Signature]   [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
      Mailing Address:   Telephone
No.:                                                        4332 ELBERTSON ST  
Facsimile No:                                                          
ELMHURST, NY 11373   Email
Address:                                                            Taxpayer ID
Number:                                       (City, State and Zip)    

 

 19 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 

Sheng Feng Song

    [Print Name of Investor]   [Name of Co-Investor, if applicable]       Sheng
Feng Song    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

     

6112 168TH ST #2F

 

Facsimile No:                                                    

     

FRESH MEADOWS, NY 11365



 

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    

 

 20 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 

Shizhen Wu

    [Print Name of Investor]   [Name of Co-Investor, if applicable]      
Shizhen Wu    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.:                                                 

      9441 55TH AVE  

Facsimile No:                                                    

     

ELMHURST, NY 11373



 

Email Address:                                                 



        Taxpayer ID Number:                                       (City, State
and Zip)    

 

 21 

 

 

OMNIBUS INVESTOR SIGNATURE PAGE TO

IFRESH INC.

REGISTRATION RIGHTS AGREEMENT

 

Shunyu She

    [Print Name of Investor]   [Name of Co-Investor, if applicable]       Shunyu
She    

[Signature]

  [Signature]       Name:
                                                                   
Name:                                                                       
Title:                                                                    
Title:                                                                          
     

Mailing Address:

 

Telephone No.: 917-821-8869                         

      80-35 Springfield Blvd, Apt 6H  

Facsimile No:                                                    

     

Queens Village, NY 11427



 

Email Address: Simon8869@gmail.com        



        Taxpayer ID Number:                                       (City, State
and Zip)    

 

 22 

 



SCHEDULE A


 

Investor List1

 



Name of Investor  Shares of Common Stock        Long Deng   11,120,000        
Faming Lin   215,000         Shengbao Zhang   140,000         Yongguang Li 
 75,000         Tongrui Huang   70,000         Xin Wu   20,000         Mei Deng 
 20,000         Mingzhe Zhang   20,000         Yi Fei Ling   10,000        
Xiaodan Wu   10,000         Sheng Feng Song   8,000         Shizhen Wu   8,000 
       Shunyu She   4,000 

 

 

1 Unless otherwise indicated, the address of each of these individuals is 2-39
54th Avenue, Long Island City, NY 11101.

 

 

23

